MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                      FILED
      regarded as precedent or cited before any                             Feb 07 2020, 10:50 am

      court except for the purpose of establishing                               CLERK
                                                                             Indiana Supreme Court
      the defense of res judicata, collateral                                   Court of Appeals
                                                                                  and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Heather M. Schuh-Ogle                                    Curtis T. Hill, Jr.
      Thomasson, Thomasson, Long &                             Attorney General of Indiana
      Guthrie, P.C.
                                                               Josiah Swinney
      Columbus, Indiana                                        Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Angel D. Sanders,                                        February 7, 2020
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               19A-CR-2380
              v.                                               Appeal from the
                                                               Bartholomew Circuit Court
      State of Indiana,                                        The Honorable
      Appellee-Plaintiff                                       Kelly S. Benjamin, Judge
                                                               Trial Court Cause No.
                                                               03C01-1905-F6-2966



      Vaidik, Judge.


[1]   Angel D. Sanders pled guilty to Level 6 felony possession of a narcotic drug,

      and the trial court imposed an above-advisory sentence of 730 days, with 114


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2380 | February 7, 2020               Page 1 of 3
      days executed (time served) and the balance suspended with 680 days of

      probation. See Ind. Code § 35-50-2-7 (providing that the sentencing range for a

      Level 6 felony is six months to two-and-a-half years, with an advisory sentence

      of one year). As a condition of probation, Sanders was ordered to participate in

      and successfully complete a program called Women Recovering with a Purpose

      (WRAP).


[2]   Sanders now appeals her sentence, arguing, among other things, that the trial

      court erred in sentencing her because it failed to issue a statement explaining its

      reasons for imposing an above-advisory sentence. When sentencing a

      defendant for a felony, a trial court is required to “issue a statement of the

      court’s reasons for selecting the sentence that it imposes unless the court

      imposes the advisory sentence[.]” Ind. Code § 35-38-1-1.3. A trial court’s

      sentencing statement must include “a reasonably detailed recitation of the trial

      court’s reasons for imposing a particular sentence.” Anglemyer v. State, 868
N.E.2d 482, 490 (Ind. 2017), clarified on reh’g, 875 N.E.2d 218. A trial court

      abuses its discretion when it does not issue a sentencing statement. Id.


[3]   The State concedes that the trial court was required to issue a sentencing

      statement and that it failed to do so. See Appellee’s Br. p. 11. However, citing

      Govan v. State, 116 N.E.3d 1165 (Ind. Ct. App. 2019), trans. denied, the State

      argues that “any error was harmless because her sentence was not

      inappropriate.” Appellee’s Br. p. 11. In Govan, we affirmed a defendant’s

      maximum habitual-offender enhancement notwithstanding the lack of a

      sentencing statement because the defendant had numerous prior felony and

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2380 | February 7, 2020   Page 2 of 3
      misdemeanor convictions as well as a prior habitual-offender finding. 116
N.E.3d at 1178 (“Govan [has] accrued new convictions every few years, except

      when he was in prison.”). Although Sanders has been arrested and charged

      with crimes before, this is her first criminal conviction. Therefore, we cannot

      say with confidence that the trial court’s failure to explain its sentencing

      decision was harmless error. We therefore remand this matter to the trial court

      for the entry of a new sentencing order.


[4]   That being said, the parties tell us that after Sanders was sentenced but before

      her Notice of Appeal was filed, the State filed a petition to revoke her probation

      based on her violating the conditions of the WRAP program. The probation-

      revocation hearing is currently scheduled for March 30, 2020. See 03C01-1905-

      F6-2966. We leave it to the trial court on remand to determine how to proceed

      in light of this development. If the court chooses to resentence Sanders entirely,

      it is free to consider her conduct after the original sentencing. See Hull v. State,

      839 N.E.2d 1250, 1255 (Ind. Ct. App. 2005). In any event, if the court imposes

      an above-advisory sentence, it must include a statement of its reasons for doing

      so. See I.C. § 35-38-1-1.3.


[5]   Reversed and remanded.


      Najam, J., and Tavitas, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2380 | February 7, 2020   Page 3 of 3